DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 14 and 4-5 are objected to because of the following informalities: 
There is probable punctuation typographical error of dash “-” in lines 9-10 of claims 1, 8, 14. As for claims 4-5, instead of “third width” there is orthograph typographical error of “third with”. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The specification of present Invention discloses that the resultant device (i.e. device in Figs.6-9) consecutive to a final step of manufacturing does not include features of “the base portion of the second pillar is wider at an interface with the conductive substrate than at an interface with the second portion of the second pillar” as claimed in claim 13. Rather, the said features are that of an intermediary manufacturing step (i.e. step of Fig.5). as such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-12, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2014/0167254 A1 hereinafter referred to as “Yu”).
With respect to claim 1, Yu discloses, in Figs.1-2, 3A-3E, 4-9, a semiconductor device comprising: a conductive substrate (10) having a first surface/(upper surface) and a second surface/(lower surface) opposite the first surface (see Par.[0011] wherein first substrate 10 includes a semiconductor substrate, an integrated circuit device in and/or on the semiconductor substrate, and an interconnect structure overlying the device is disclosed); passivation material (18) covering a portion of the first surface/(upper surface) of the conductive substrate (10) (see Par.[0014] wherein passivation layer 18 includes a dielectric layer, a polymer layer, or combinations thereof is disclosed); a first pillar (28D, 304, 208B) comprising a base layer (28D) in contact with the passivation material (18) and a second layer (304, 208D) in contact with the base layer (28D) opposite the passivation material; a second pillar (28A, 302, 208A) comprising a base layer (28A) in contact with the first surface/(upper surface) of the conductive substrate (10) and a second layer (302, 208A) in contact with the base layer (28A) of the second pillar opposite the first surface of the conductive substrate (10); wherein - the base layer (28D) of the first pillar (28D, 304, 208B) has a first width (W2); the second layer (304, 208B) of the first pillar has a second width (W4) greater than the first width (W2); the base layer (28A) of the second pillar has a third width (W1); the second layer (302, 208A) of the second pillar has a fourth width (W3) (see Par.[0016]-[0017] and [0028]-[0036] wherein bumps structures elements 28A, 28D, 208D, 208A with different widths).
With respect to claim 2, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the first width (W2) of the base layer (28D) of the first pillar is narrower than the third width (W1) of the base layer (28A) of the second pillar (see Par.[0016] wherein an exemplary possibility of having first lateral dimension W1 is greater than the second lateral dimension W2 is disclosed).
With respect to claim 3, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the second width (W4) of the second layer (208B) of the first pillar is narrower than the fourth width (W3) of the second layer (208A) of the second pillar (see Par.[0035] wherein an exemplary possibility of having W3>W4 is disclosed).
With respect to claim 4, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the fourth width (W3) of the second layer (208A) of the second pillar is greater than the third with (W1) of the base layer (28A) of the second pillar (see Par.[0032] and [0035] wherein an exemplary possibility of having W3>W1 is disclosed).
With respect to claim 5, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the fourth width (W3) of the second layer (208A) of the second pillar is the same as the third with (W1) of the base layer (28A) of the second pillar (see Par.[0032] wherein an exemplary possibility of having  W3≤W1).
With respect to claim 6, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the base layer of the first pillar is constructed from a same material as the base layer of the second pillar (see Par.[0022]-[0023] wherein lade layers made of metal M1, M2 of same materials are disclosed).
With respect to claim 7, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the second layer of the first pillar is constructed from a same material as the second layer of the second pillar (see Par.[0022]-[0023] wherein lade layers made of metal M1, M2 of same materials are disclosed).
With respect to claim 8, Yu discloses, in Figs.1-2, 3A-3E, 4-9, a semiconductor device comprising: a conductive substrate (10) having a first surface (see Par.[0011] wherein first substrate 10 includes a semiconductor substrate, an integrated circuit device in and/or on the semiconductor substrate, and an interconnect structure overlying the device is disclosed); a passivation material (18) covering a portion of the first surface of the conductive substrate (10) (see Par.[0014] wherein passivation layer 18 includes a dielectric layer, a polymer layer, or combinations thereof is disclosed); a first pillar (28A, 304, 208B) positioned entirely over the passivation material (18) and comprising a base portion (28D) in contact with the passivation material (18) and a second portion (304, 208B) in contact with the base portion (28D) opposite the passivation material; a second pillar (28A, 302, 208A) comprising a base portion (28A) in contact with the first surface of the conductive substrate (10) and a second portion (302, 208A) in contact with the base portion (28A) of the second pillar opposite the first surface of the conductive substrate (10); wherein the base portion (28D) of the first pillar has a first width (W2); the second portion (302, 208B) of the first pillar has a second width (W4) greater than the first width (W2); the base portion (28A) of the second pillar has a third width (W1) greater than the first width (W2); the second portion (302, 208A) of the second pillar has a fourth width (W3) equal to the second width (W4) (see Par.[0016]-[0017] and [0028]-[0036] wherein bumps structures elements 28A, 28D, 208D, 208A with different widths; see Par.[0033] wherein an exemplary possibility of having W1>W2; see Par.[0035] wherein an exemplary possibility of having W3=W4; see Par.[0033] wherein an exemplary possibility of having W4>W2).
With respect to claim 10, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the third width (W1) is equal to the fourth width (W3) (see Par.[0032] wherein an exemplary possibility of having  W3≤W1).
With respect to claim 11, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the fourth width (W3) is greater than the third width (W1) (see Par.[0032] wherein an exemplary possibility of having  W3≤W1).
With respect to claim 12, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the first width (W2) is less than 3/4 of the third width (W1) (see Par.[0016] wherein 0.75<0.84≤W2/W1≤1).
With respect to claim 14, Yu discloses, in Figs.1-2, 3A-3E, 4-9, a semiconductor device comprising: a conductive substrate (10) having a first surface (see Par.[0011] wherein first substrate 10 includes a semiconductor substrate, an integrated circuit device in and/or on the semiconductor substrate, and an interconnect structure overlying the device is disclosed); a passivation material (18) covering a portion of the first surface of the conductive substrate (10) (see Par.[0014] wherein passivation layer 18 includes a dielectric layer, a polymer layer, or combinations thereof is disclosed); a pillar (28D, 304, 208B) positioned entirely over the passivation material (18) and comprising a base portion (28D) in contact with the passivation material (18) and a second portion (304, 208B) in contact with the base portion (28D) opposite the passivation material (18); wherein the base portion (28D) of the pillar has a first width (W2); the second portion (304, 208) of the pillar has a second width (W4) greater than the first width (W2) (see Par.[0016]-[0017] and [0028]-[0036] wherein bumps structures elements 28A, 28D, 208D, 208A with different widths; see Par.[0029] wherein in an example W4>W2).
With respect to claim 15, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the entire second portion is wider than the entire base portion (see Par.[0016]-[0017] and [0028]-[0036] wherein bumps structures elements 28A, 28D, 208D, 208A with different widths; see Par.[0029] wherein in an example W4>W2).
With respect to claim 17, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the base portion (28D) of the pillar is formed by etching (see Fig.3D, Par.[0024] wherein 28D is formed using UBM layer etching).
Moreover, regarding the limitation “base portion of the pillar is formed by etching”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Yu. Therefore, the said limitation is a considerate as a “product by process” limitation. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 18, Yu discloses, in Figs.1-2, 3A-3E, 4-9, the semiconductor device, wherein the base portion comprises copper, a copper alloy, or nickel (see Par.[0015] wherein pillar bump structures 28A and 28D are formed materials include copper (Cu), Cu alloy, gold (Au), Au alloy or the like).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Makihara et al. (US 2007/0287206 A1 hereinafter referred to as “Makihara”).
With respect to claim 9, Yu discloses all the claimed limitations of claim 8. However, Yu does not explicitly disclose all the claimed limitations of claim 9.
Makihara discloses, in Figs.1-2, 3A-3C, 4-6, 7A-7C and 8-11, the semiconductor device, wherein the first pillar is configured to detach from the passivation material/(polymeric resin) (14) without damaging the conductive substrate/(wafer) (10) (see Par.[0146] wherein protective film 14 made of polyimide which is an exemplary heat-resistant thermosetting resin film (polymeric resin film) is formed on the surface of the wafer 10; see step of Fig.8, Par.[0078], [0164], [0169] wherein by applying pressure in a step of detaching bumps from an electrode surface without touching the top surface of the polymeric resin film or without damaging it and  protective film 14 and thereby the wafer are thus prevented from being damaged when solder bumps 15 of the semiconductor integrated circuit chip 90 can easily be detached from the projections 63 of the pads 40 are disclosed).
Yu and Makihara are analogous art because they are all directed to bumps structure of integrated circuit package, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Yu to include Makihara because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify bumps structure in Yu by including detachable bumps as taught by Makihara in order utilize advantage properties of Makihara attachment/detachment technique for manufacturing a semiconductor device so as to provide at least three metal layers, in which case the pushing-up force can be exerted in a stable manner and the detached semiconductor integrated circuit device hardly assumes an unstable posture thereby ensuring reliability of the integrated circuit.
With respect to claim 16, Yu discloses all the claimed limitations of claim 14. However, Yu does not explicitly disclose all the claimed limitations of claim 16.
Makihara discloses, in Figs.1-2, 3A-3C, 4-6, 7A-7C and 8-11, the semiconductor device, wherein the first pillar is configured to detach from the passivation material/(polymeric resin) (14) without damaging the conductive substrate/(wafer) (10) (see Par.[0146] wherein protective film 14 made of polyimide which is an exemplary heat-resistant thermosetting resin film (polymeric resin film) is formed on the surface of the wafer 10; see step of Fig.8, Par.[0078], [0164], [0169] wherein by applying pressure in a step of detaching bumps from an electrode surface without touching the top surface of the polymeric resin film or without damaging it and  protective film 14 and thereby the wafer are thus prevented from being damaged when solder bumps 15 of the semiconductor integrated circuit chip 90 can easily be detached from the projections 63 of the pads 40 are disclosed).
Yu and Makihara are analogous art because they are all directed to bumps structure of integrated circuit package, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Yu to include Makihara because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify bumps structure in Yu by including detachable bumps as taught by Makihara in order utilize advantage properties of Makihara attachment/detachment technique for manufacturing a semiconductor device so as to provide at least three metal layers, in which case the pushing-up force can be exerted in a stable manner and the detached semiconductor integrated circuit device hardly assumes an unstable posture thereby ensuring reliability of the integrated circuit.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior arts on PTO-892 anticipated claimed limitations of claims 1, 8 and 14.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818